                      Case 20-32631 Document 282 Filed in TXSB on 06/16/20 Page 1 of 1




              APPEARANCE SHEET FOR HEARING BEFORE
                          JUDGE ISGUR
                     Tuesday, June 16, 2020
First Name     Last Name            Firm Name                       Client Name

Stephanie      Calnan               Brown Rudnick LLP               Official Committee of Unsecured Creditors
Matthew        Cavenaugh            Jackson Walker, LLP             Debtors
Uchechi        Egeonuigwe           Brown Rudnick LLP               Official Committee of Unsecured Creditors
Henry          Flores               Rapp & Krock, PC                Ad Hoc Noteholder Group
AnnElyse S.    Gains                Kirkland & Ellis, LLP           Debtors
Matthew G.     Garofalo             Stroock & Stroock & Lavan LLP   Ad Hoc Group of Term Lenders
Jayme T.       Goldstein            Stroock & Stroock & Lavan LLP   Ad Hoc Group of Term Lenders
                                                                    Wilmington Trust, N.A., as prepetition term loan and DIP
Ronald         Hewitt               Covington & Burling LLP         agent
Jeffrey        Jonas                Brown Rudnick LLP               Creditors Committee
Jeffrey        Jonas                Brown Rudnick LLP               Official Committee of Unsecured Creditors
Arsalan        Muhammad             Haynes and Boone, LLP           Ad Hoc Group of Term Lenders
Kristhy M.     Peguero              Jackson Walker, LLP             Debtors
Stephen        Piraino              Davis Polk & Wardwell LLP       Ad Hoc Noteholder Group
Stephen        Piraino              Davis Polk & Wardwell LLP       Ad Hoc Noteholder Group
Jeffrey        Rothleder            Squire Patton Boggs             US Bank National Association, as Indenture Trustee
Luke           Ruse                 Kirkland & Ellis LLP            Debtors
David R.       Seligman             Kirkland & Ellis, LLP           Debtors
David          Seligman             K&E                             Debtors
Bennett        Silverberg           Brown Rudnick LLP               Official Committee of Unsecured Creditors
Michael B.     Slade                Kirkland & Ellis, LLP           Debtors
Steve          Soule'               Hall Estill                     Williams Field Services
                                                                    Proposed counsel to Official Committee of Unsecured
John           Sparacino            McKool Smith                    Creditors
Robert         Stark                Brown Rudnick LLP               Official Committee of Unsecured Creditors
James          Stoll                Brown Rudnick LLP               Official Committee of Unsecured Creditors
Brad           Weiland              Kirkland & Ellis, LLP           Debtors
Jennifer F.    Wertz                Jackson Walker, LLP             Debtors
                                                                    Wilmington Trust, National Association, as DIP Agent and
Gabriella      Zahn-Bielski         Covington & Burling LLP         First Lien Term Loan Agent
